
	

113 HR 71 IH: Coral Reef Conservation Act Reauthorization and Enhancement Amendments of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 71
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Bordallo (for
			 herself, Mr. Pierluisi,
			 Mr. Farr, Mrs. Christensen, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Coral Reef Conservation Act of 2000,
		  and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Coral Reef Conservation Act
			 Reauthorization and Enhancement Amendments of
			 2013.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Amendment of Coral Reef Conservation Act of
				2000.
					Title I—Amendments to the Coral Reef Conservation Act
				
					Sec. 101. Expansion of Coral Reef Conservation
				Program.
					Sec. 102. Emergency response.
					Sec. 103. National program.
					Sec. 104. Report to Congress.
					Sec. 105. Fund; grants; grounding inventory;
				coordination.
					Sec. 106. Clarification of definitions.
					Sec. 107. Authorization of appropriations.
					Title II—United States Coral Reef Task Force
					Sec. 201. United States Coral Reef Task Force.
					Title III—Department of the Interior Coral Reef
				Authorities
					Sec. 301. Coral reef conservation assistance.
					Sec. 302. National coral reef action strategy.
				
			2.Amendment of Coral
			 Reef Conservation Act of 2000Except as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to or repeal of a section or other provision, the reference shall be
			 considered to be made to a section or other provision of the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
		IAmendments to the
			 Coral Reef Conservation Act 
			101.Expansion of
			 Coral Reef Conservation Program
				(a)Project
			 diversitySection 204(d) (16 U.S.C. 6403(d)) is amended—
					(1)in the heading by
			 striking Geographic and
			 Biological and inserting Project; and
					(2)by striking
			 paragraph (3) and inserting the following:
						
							(3)Remaining funds
				shall be awarded for—
								(A)projects (with
				priority given to community-based local action strategies) that address
				emerging priorities or threats, including international and territorial
				priorities, or threats identified by the Administrator in consultation with the
				United States Coral Reef Task Force; and
								(B)other appropriate
				projects, as determined by the Administrator, including monitoring and
				assessment, research, pollution reduction, education, and technical
				support.
								.
					(b)Approval
			 criteriaSection 204(g) (16 U.S.C. 6403(g)) is amended—
					(1)by striking
			 or after the semicolon in paragraph (9);
					(2)by striking
			 paragraph (10); and
					(3)by inserting after
			 paragraph (9) the following:
						
							(10)promoting
				activities designed to minimize the likelihood of vessel impacts on coral
				reefs, particularly those areas identified under section 210(b), including the
				promotion of ecologically sound navigation and anchorages near coral reefs;
				or
							(11)promoting and
				assisting entities to work with local communities, and all appropriate
				governmental and nongovernmental organizations, to support community-based
				planning and management initiatives for the protection of coral reef
				ecosystems.
							.
					102.Emergency
			 responseSection 206 (16
			 U.S.C. 6405) is amended to read as follows:
				
					206.Emergency
				response actions
						(a)In
				generalThe appropriate official may undertake or authorize
				action necessary—
							(1)to minimize the
				destruction of or injury to a coral reef, or loss of an ecosystem function of a
				coral reef, from—
								(A)vessel impacts,
				derelict fishing gear, vessel anchors, and anchor chains; and
								(B)from unforeseen or disaster-related
				circumstances as a result of human activities; and
								(2)to stabilize,
				repair, recover, or restore a coral reef that is destroyed or injured, or that
				has incurred the loss of an ecosystem function, as described in paragraph
				(1).
							(b)Vessel removal;
				stabilizationAction authorized by subsection (a) includes vessel
				removal and emergency stabilization of the vessel or any impacted coral
				reef.
						(c)Partnering with
				other Federal and State agenciesWhen possible, action by the
				appropriate official under this section should—
							(1)be conducted in
				partnership with other government agencies as appropriate, including—
								(A)the Coast Guard, the Federal Emergency
				Management Agency, the Army Corps of Engineers, the Environmental Protection
				Agency, and the Department of the Interior; and
								(B)agencies of
				States; and
								(2)leverage resources
				of other agencies.
							(d)Emergency
				response assistance by other Federal and State agencies
							(1)In
				generalThe head of any other Federal or State agency may assist
				the appropriate official in emergency response actions under this section,
				using funds available for operations of the agency concerned.
							(2)ReimbursementThe appropriate official, subject to the
				availability of appropriations, may reimburse a Federal or State agency for
				assistance provided under paragraph (1).
							(e)Liability for
				costs and damages to coral reefs
							(1)Treatment of
				coral reefs under National Marine Sanctuaries ActFor purposes of the provisions set forth in
				paragraph (2), and subject to paragraph (5), each of the terms sanctuary
				resources, resource, sanctuary resource managed under
				law or regulations for that sanctuary, national marine
				sanctuary, sanctuary resources of the national marine
				sanctuary, and sanctuary resources of other national marine
				sanctuaries is deemed to include any coral reef that is subject to the
				jurisdiction of the United States or any State, without regard to whether such
				coral reef is located in a national marine sanctuary.
							(2)Applicable
				provisions of National Marine Sanctuaries ActThe provisions referred to in paragraph (1)
				are the following provisions of the National Marine Sanctuaries Act:
								(A)Paragraphs (6) and
				(7) of section 302 (16 U.S.C. 1432).
								(B)Paragraphs (1),
				(2), (3), and (4) of section 306 (16 U.S.C. 1436).
								(C)Section 307 (16
				U.S.C. 1437).
								(D)Section 312 (16
				U.S.C. 1443).
								(3)ExemptionsThe
				destruction, loss, or injury of a coral reef or any component thereof is not
				unlawful if it was—
								(A)caused by the use
				of fishing gear in a manner that is not prohibited under the Magnuson-Stevens
				Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) or other
				Federal or State law; or
								(B)caused by an activity that is authorized by
				Federal or State law, including any lawful discharge from a vessel of
				graywater, cooling water, engine exhaust, ballast water, or sewage from a
				marine sanitation device, unless the destruction, loss, or injury is a result
				of a vessel grounding, a vessel scraping, anchor damage, or excavation that is
				not authorized by a Federal or State permit;
								(C)the necessary
				result of bona fide marine scientific research (including marine scientific
				research activities approved by Federal, State, or local permits), other
				than—
									(i)excessive sampling
				or collecting; and
									(ii)destruction, loss, or injury that is a
				result of a vessel grounding, a vessel scraping, anchor damage, or excavation
				that is not authorized by a Federal or State permit; or
									(D)(i)caused by a Federal
				Government agency in—
										(I)an emergency that posed an unacceptable
				threat to human health or safety or to the marine environment;
										(II)an emergency that posed a threat to
				national security; or
										(III)an activity necessary for law
				enforcement purposes or search and rescue; and
										(ii)could not be avoided.
									(4)Clarification of
				liabilityA person is not
				liable under this subsection if that person establishes that—
								(A)the destruction or
				loss of, or injury to, the coral reef or coral reef ecosystem was caused solely
				by an act of God, an act of war, or an act of omission of a third party, and
				the person acted with due care;
								(B)the destruction,
				loss, or injury was caused by an activity authorized by Federal or State law;
				or
								(C)the destruction,
				loss, or injury was negligible.
								(5)State consent
				required
								(A)In
				generalThis subsection shall
				not apply to any coral reef that is subject to the jurisdiction of a State
				unless the Governor of that State notifies the appropriate official that the
				State consents to that application.
								(B)Revocation of
				consentThe governor of a State may revoke consent under
				subparagraph (A) by notifying the appropriate official of such
				revocation.
								(6)Consistency with
				international laws and treaties
								(A)In
				generalAny action taken under the authority of this subsection
				must be consistent with otherwise applicable international laws and
				treaties.
								(B)Actions
				authorized with respect to vesselsFor purposes of subparagraph (A), actions
				authorized under this subsection include vessel removal, and emergency
				re-stabilization of a vessel and any coral reef that is impacted by a
				vessel.
								(7)Liability under
				other provisionsNothing in this title shall alter the liability
				of any person under any other provision of law.
							(f)Appropriate
				official definedIn this
				section, the term appropriate official—
							(1)except as provided
				in paragraphs (2) and (3), means the Administrator of the National Oceanic and
				Atmospheric Administration;
							(2)except as provided
				in paragraph (3), means the Secretary of the Interior for purposes of
				application of this section to—
								(A)any unit of the
				National Park System;
								(B)any unit of the
				National Wildlife Refuge System; or
								(C)any Marine
				National Monument that is designated under the Act of June 8, 1906 (34 Stat.
				225; 16 U.S.C. 431) (popularly known as the Antiquities Act) and
				that is under the administrative jurisdiction of the Secretary of the Interior;
				and
								(3)means the Secretary of Commerce, with
				respect to any coral reef or component thereof that is located in any Marine
				National Monument designated under the law referred to in paragraph (2)(C) and
				that is under the administrative jurisdiction of the Secretary of
				Commerce.
							.
				
			103.National
			 program
				(a)Purpose of
			 ActSection 202 (16 U.S.C. 6401) is amended—
					(1)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively, and by
			 inserting after paragraph (1) the following:
						
							(2)to promote the
				resilience of coral reef
				ecosystems;
							;
					(2)by amending
			 paragraph (4), as so redesignated, to read as follows:
						
							(4)to develop sound scientific information on
				the condition of coral reef ecosystems and the threats to such ecosystems
				including large-scale threats related to climate change, such as ocean
				acidification, to benefit local communities and the Nation, and to the extent
				practicable to support and enhance management and research capabilities at
				local management agencies and local research and academic
				institutions;
							;
				and
					(3)by striking
			 and after the semicolon at the end of paragraph (6), as so
			 redesignated, by striking the period at the end of paragraph (7), as so
			 redesignated, and inserting ; and, and by adding at the end the
			 following:
						
							(8)to recognize the benefits of healthy coral
				reefs to island and coastal communities and to encourage Federal action to
				ensure, to the maximum extent practicable, the continued availability of those
				benefits.
							.
					(b)Goals and
			 objectives of national coral reef action strategySection
			 203(b)(8) (16 U.S.C. 6402(b)(8)) is amended to read as follows:
					
						(8)conservation, including resilience and the
				consideration of island and local traditions and
				practices.
						.
				(c)Amendments
			 relating to activities To conserve coral reefs and coral reef
			 ecosystemsSection 207(b) (16
			 U.S.C. 6406(b)) is amended—
					(1)in paragraph (3)
			 by striking and after the semicolon;
					(2)in paragraph
			 (4)—
						(A)by striking cooperative
			 conservation and inserting cooperative research,
			 conservation,; and
						(B)by striking
			 partners. and inserting partners, including academic
			 institutions located in States;; and
						(3)by adding at the
			 end the following:
						
							(5)improving and promoting the resilience of
				coral reefs and coral reef ecosystems; and
							(6)activities
				designed to minimize the likelihood of vessel impacts or other physical damage
				to coral reefs, including those areas identified in section
				210(b).
							.
					(d)Criteria for
			 Approval of project proposalsSection 204(g) (16 U.S.C. 6403(g))
			 is further amended by striking or after the semicolon at the end
			 of paragraph (10), by redesignating paragraph (11) as paragraph (12), and by
			 inserting after paragraph (10) the following:
					
						(11)improving and
				promoting the resilience of coral reefs and coral reef ecosystems;
				or
						.
				(e)Data Archive,
			 Access, and AvailabilitySection 207 (16 U.S.C. 6406) is
			 amended—
					(1)in subsection (b)
			 (as amended by subsection (b) of this section) by striking and
			 after the semicolon at the end of paragraph (5), by striking the period at the
			 end of paragraph (6) and inserting ; and , and by adding at the
			 end the following:
						
							(7)centrally
				archiving, managing, and distributing data sets and providing coral reef
				ecosystem assessments and services to the general public with local, regional,
				or international programs and partners.
							;
				and
					(2)by adding at the
			 end the following:
						
							(c)Data Archive,
				Access, and AvailabilityThe Secretary, in coordination with
				similar efforts at other Departments and agencies shall provide for the
				long-term stewardship of environmental data, products, and information via data
				processing, storage, and archive facilities pursuant to this title. The
				Secretary may—
								(1)archive
				environmental data collected by Federal, State, local agencies and tribal
				organizations and federally funded research;
								(2)promote widespread
				availability and dissemination of environmental data and information through
				full and open access and exchange to the greatest extent possible, including in
				electronic format on the Internet;
								(3)develop standards,
				protocols and procedures for sharing Federal data with State and local
				government programs and the private sector or academia; and
								(4)develop metadata
				standards for coral reef ecosystems in accordance with Federal Geographic Data
				Committee
				guidelines.
								.
					104.Report to
			 CongressSection 208 (16
			 U.S.C. 6407) is amended to read as follows:
				
					208.Report to
				CongressNot later than March
				1, 2014, and every 5 years thereafter, the Administrator shall submit to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Natural Resources of the House of Representatives a report
				describing all activities undertaken to implement the strategy,
				including—
						(1)a description of
				the funds obligated by each participating Federal agency to advance coral reef
				conservation during each fiscal year of the 5-fiscal-year period preceding the
				fiscal year in which the report is submitted;
						(2)a description of Federal interagency and
				cooperative efforts with States and non-governmental partner organizations to
				prevent or address overharvesting, coastal runoff, or other anthropogenic
				impacts on coral reef ecosystems, including projects undertaken with the
				Department of the Interior, the Department of Agriculture, the Environmental
				Protection Agency, and the Army Corps of Engineers;
						(3)a summary of the
				information contained in the vessel grounding inventory established under
				section 210, including additional authorization or funding, needed for response
				and removal of such vessels;
						(4)a description of
				Federal disaster response actions taken pursuant to the National Response Plan
				to address damage to coral reefs and coral reef ecosystems; and
						(5)an assessment of the condition of United
				States coral reefs, accomplishments under this Act, and the effectiveness of
				management actions to address threats to coral reefs, including actions taken
				to address large-scale threats to coral reef ecosystems related to climate
				change.
						.
			105.Fund; grants;
			 grounding inventory; coordinationThe Act (16 U.S.C. 6401 et seq.) is
			 amended—
				(1)in section 205(a)
			 (16 U.S.C. 6404(a)), by striking organization solely and all
			 that follows and inserting “organization—
					
						(1)to support
				partnerships between the public and private sectors that further the purposes
				of this Act and are consistent with the national coral reef strategy under
				section 203; and
						(2)to address
				emergency response actions under section
				206.
						;
				(2)by adding at the
			 end of section 205(b) (16 U.S.C. 6404(b)) the following: The
			 organization is encouraged to solicit funding and in-kind services from the
			 private sector, including nongovernmental organizations, for emergency response
			 actions under section 206 and for activities to prevent damage to coral reefs,
			 including areas identified in section 210(b)(2).;
				(3)in section 205(c)
			 (16 U.S.C. 6404(c)), by striking the grant program and inserting
			 any grant program or emergency response action;
				(4)by redesignating
			 sections 209 and 210 as sections 217 and 218, respectively; and
				(5)by inserting after
			 section 208 the following:
					
						209.Community-Based
				planning grants
							(a)In
				generalThe Administrator may make grants to entities that are
				eligible to receive grants under section 204(c) to provide additional funds to
				such entities to work with local communities and through appropriate Federal
				and State entities to prepare and implement plans for the increased protection
				of coral reef areas identified by the community and scientific experts as high
				priorities for focused attention. The plans shall—
								(1)support attainment
				of one or more of the criteria described in section 204(g);
								(2)be developed at
				the community level;
								(3)utilize where
				applicable watershed-based or ecosystem-based approaches;
								(4)provide for
				coordination with Federal and State experts and managers;
								(5)build upon local
				approaches or models, including traditional or island-based resource management
				concepts; and
								(6)complement local
				action strategies or regional plans for coral reef conservation.
								(b)Terms and
				conditionsThe provisions of subsections (b), (d), (f), and (h)
				of section 204 apply to grants under subsection (a), except that, for the
				purpose of applying section 204(b)(1) to grants under this section, 75
				percent shall be substituted for 50 percent.
							210.Vessel
				grounding inventory
							(a)In
				generalThe Administrator, in
				coordination with other Federal agencies, may maintain an inventory of all
				vessel grounding incidents involving coral reefs, including a description
				of—
								(1)the impacts to
				such resources;
								(2)vessel and
				ownership information, if available;
								(3)the estimated cost
				of removal, mitigation, or restoration;
								(4)the response
				action taken by the owner, the Administrator, the Commandant of the Coast
				Guard, or other Federal or State agency representatives;
								(5)the status of the
				response action, including the dates of vessel removal and mitigation or
				restoration and any actions taken to prevent future grounding incidents;
				and
								(6)recommendations
				for additional navigational aids or other mechanisms for preventing future
				grounding incidents.
								(b)Identification
				of at-Risk reefsThe Administrator may—
								(1)use information
				from any inventory maintained under subsection (a) or any other available
				information source to identify all coral reef areas that have a high incidence
				of vessel impacts, including groundings and anchor damage;
								(2)identify
				appropriate measures, including action by other agencies, to reduce the
				likelihood of such impacts; and
								(3)develop a strategy
				and timetable to implement such measures, including cooperative actions with
				other Government agencies and non-governmental partners.
								211.Regional,
				State, and territorial coordination
							(a)Regional
				CoordinationThe Secretary and other Federal members of the
				United States Coral Reef Task Force shall work in coordination and
				collaboration with other Federal agencies and States to implement the
				strategies developed under section 203, including regional and local
				strategies, to address multiple threats to coral reefs and coral reef
				ecosystems such as coastal runoff, vessel impacts, and overharvesting.
							(b)Response and
				Restoration ActivitiesThe Secretary shall enter into written
				agreements with any States in which coral reefs are located regarding the
				manner in which response and restoration activities will be conducted within
				the affected State’s waters. Nothing in this subsection shall be construed to
				limit Federal response and restoration activity authority before any such
				agreement is final.
							(c)Cooperative
				Enforcement AgreementsAll cooperative enforcement agreements in
				place between the Secretary and States affected by this title shall be updated
				to include enforcement of this title where appropriate.
							212.Agreements
							(a)In
				GeneralThe Administrator may execute and perform such contracts,
				leases, grants, or cooperative agreements as may be necessary to carry out the
				purposes of this title.
							(b)FundingUnder an agreement entered into under
				subsection (a), the Secretary may fulfill the terms of the agreement by
				reimbursing or providing appropriated funds to, and may receive funds or
				reimbursements from, Federal agencies, instrumentalities and laboratories;
				State and local governments; Native American tribes and organizations;
				international organizations; foreign governments; universities and research
				centers; educational institutions; nonprofit organizations; commercial
				organizations; and other public and private persons or entities, as necessary
				for purposes identified in section 202 and actions taken under subsections (a)
				through (d) of section 206.
							(c)Multiyear
				cooperative agreementsThe Administrator may enter into multiyear
				cooperative agreements with the heads of other Federal agencies, States, local
				governments, academic institutions, including marine laboratories and coral
				reef institutes, and nongovernmental organizations to carry out the activities
				of the national coral reef action strategy developed under section 203 and to
				implement regional strategies developed pursuant to section 211.
							(d)Use of Other
				Agencies’ ResourcesFor purposes related to the conservation,
				preservation, protection, restoration, or replacement of coral reefs or coral
				reef ecosystems and the enforcement of this title, the Administrator is
				authorized to use, with their consent and with or without reimbursement, the
				land, services, equipment, personnel, and facilities of any Department, agency,
				or instrumentality of the United States, or of any State, local government, or
				Indian tribal government, or of any political subdivision thereof, or of any
				foreign government or international organization.
							213.International
				Coral Reef Conservation Strategy
							(a)International
				Coral Reef Ecosystem Strategy
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Coral Reef Conservation Act Reauthorization
				and Enhancement Amendments of 2013, the Secretary shall submit to
				the Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Natural Resources and the Committee on Foreign Affairs of the
				House of Representatives, and publish in the Federal Register, an international
				coral reef ecosystem strategy, consistent with the purposes of this title and
				the national strategy required pursuant to section 203(a). The Secretary shall
				periodically review and revise this strategy as necessary.
								(2)ContentsThe
				strategy developed by the Secretary under paragraph (1) shall—
									(A)identify coral
				reef ecosystems throughout the world that are of high value for United States
				marine resources, that support high-seas resources of importance to the United
				States such as fisheries, or that support other interests of the United
				States;
									(B)summarize existing
				activities by Federal agencies and entities described in subsection (b) to
				address the conservation of coral reef ecosystems identified pursuant to
				subparagraph (A);
									(C)establish goals,
				objectives, and specific targets for conservation of priority international
				coral reef ecosystems;
									(D)describe
				appropriate activities to achieve the goals and targets for international coral
				reef conservation, in particular those that leverage activities already
				conducted under this title;
									(E)develop a plan to
				coordinate implementation of the strategy with entities described in subsection
				(b) in order to leverage current activities under this title and other
				conservation efforts globally;
									(F)identify
				appropriate partnerships, grants, or other funding and technical assistance
				mechanisms to carry out the strategy; and
									(G)develop criteria
				for prioritizing partnerships under subsection (c).
									(b)CoordinationIn
				carrying out this section, the Secretary shall consult with the Secretary of
				State, the Administrator of the Agency for International Development, the
				Secretary of the Interior, and other relevant Federal agencies, and relevant
				United States stakeholders, and shall take into account coral reef ecosystem
				conservation initiatives of other nations, international agreements, and
				intergovernmental and nongovernmental organizations so as to provide effective
				cooperation and efficiencies in international coral reef conservation. The
				Secretary may consult with the United States Coral Reef Task Force in carrying
				out this subsection.
							(c)International
				Coral Reef Ecosystem Partnerships
								(1)In
				generalThe Secretary may establish an international coral reef
				ecosystem partnership program to provide support, including funding and
				technical assistance, for activities that implement the strategy developed
				pursuant to subsection (a).
								(2)MechanismsThe
				Secretary shall provide such support working in collaboration with the entities
				described in subsection (b).
								(3)Criteria for
				approvalThe Secretary may not approve a partnership proposal
				under this section unless the partnership is consistent with the international
				coral reef conservation strategy developed pursuant to subsection (a), and
				meets the criteria specified in that strategy.
								(d)Priority for
				certain projects conducted by StatesIn implementing this section, the Secretary
				shall give priority consideration to regional initiatives and projects that
				States are participating in with other nations.
							214.Permits
							(a)In
				GeneralThe Administrator may, in accordance with this section
				and regulations issued under this title, issue a permit authorizing the conduct
				of bona fide research.
							(b)Exempt
				activitiesNo permit under
				this section is required for an activity that is exempt from liability under
				section 206(e).
							(c)Terms and
				ConditionsThe Administrator
				may place any terms and conditions on a permit issued under this section that
				the Administrator deems reasonable.
							(d)Fees
								(1)Assessment and
				collectionSubject to
				regulations issued under this title, the Administrator may assess and collect
				fees as specified in this subsection.
								(2)AmountAny
				fee assessed shall be equal to the sum of—
									(A)all costs incurred, or expected to be
				incurred, by the Administrator in processing the permit application, including
				indirect costs; and
									(B)if the permit is approved, all costs
				incurred, or expected to be incurred, by the Administrator as a direct result
				of the conduct of the activity for which the permit is issued.
									(3)Use of
				feesAmounts collected by the
				Administrator in the form of fees under this section shall be collected and
				available for use only to the extent provided in advance in appropriations Acts
				and may be used by the Administrator for issuing and administering permits
				under this section.
								(4)Waiver or
				reduction of feesFor any fee
				assessed under paragraph (2) of this subsection, the Administrator may—
									(A)accept in-kind
				contributions in lieu of a fee; or
									(B)waive or reduce
				the fee.
									(e)FishingNothing
				in this section shall be considered to require a person to obtain a permit
				under this section for the conduct of any fishing activity that is not
				prohibited by this title or regulations issued under this title.
							215.Regulations;
				application in accordance with international law
							(a)RegulationsThe Administrator may issue such
				regulations as are necessary and appropriate to carry out the purposes of
				sections 206 and 214.
							(b)Relationship to
				international lawThis title and any regulations promulgated
				under this title shall be applied in accordance with international law. No
				restrictions shall apply to or be enforced against a person who is not a
				citizen, national, or resident alien of the United States (including foreign
				flag vessels) unless in accordance with international
				law.
							.
				106.Clarification
			 of definitionsSection 218, as
			 redesignated by section 105 of this Act (relating to definitions; 16 U.S.C.
			 6409), is further amended—
				(1)by amending
			 paragraph (2) to read as follows:
					
						(2)ConservationThe term conservation means
				the use of methods and procedures that are necessary to preserve or sustain
				coral reefs and associated species as resilient diverse, viable, and
				self-perpetuating coral reef ecosystems, including—
							(A)all activities
				associated with resource management, such as assessment, conservation,
				protection, restoration, sustainable use, and management of habitat;
							(B)mapping;
							(C)monitoring of
				coral reef ecosystems;
							(D)development and implementation of
				management strategies for marine protected area or networks thereof and marine
				resources consistent with the National Marine Sanctuaries Act (16 U.S.C. 1431
				et seq.) and the Magnuson-Stevens Fishery Conservation and Management Act (16
				U.S.C. 1801 et seq.);
							(E)law
				enforcement;
							(F)conflict
				resolution initiatives;
							(G)community outreach
				and education; and
							(H)activities that
				promote safe and ecologically sound
				navigation.
							;
				
				(2)by amending
			 paragraph (3) to read as follows:
					
						(3)CoralThe
				term coral means species of the phylum Cnidaria, including—
							(A)all species of the
				orders Antipatharia (black corals), Scleractinia (stony corals), Gorgonacea
				(horny corals), Stolonifera (organ-pipe corals and others), Alcyonacea (soft
				corals), and Helioporacea (blue coral), of the class Anthozoa; and
							(B)all species of the
				families Milleporidae (fire corals) and Stylasteridae (stylasterid
				hydrocorals), of the class
				Hydrozoa.
							;
				(3)by amending
			 paragraph (4) to read as follows:
					
						(4)Coral
				reefThe term coral
				reef means a limestone structure, in the form of a reef or shoal,
				comprised in whole or in part by living coral, skeletal remains of coral, and
				other associated sessile marine plants and
				animals.
						;
				(4)by amending
			 paragraph (5) to read as follows:
					
						(5)Coral reef
				ecosystemThe term coral reef ecosystem means a
				system of coral reefs and geographically associated species, habitats, and
				environment, including mangroves and seagrass habitats, and the processes that
				control its dynamics.
						; and
				
				(5)by redesignating
			 paragraphs (7) and (8) in order as paragraphs (8) and (9), respectively, and by
			 inserting after paragraph (6) the following:
					
						(7)Coral reef
				componentThe term
				coral reef component means any part of a coral reef, including
				individual living coral, skeletal remains of coral, and other associated
				sessile marine plants and animals, and any adjacent or associated
				seagrasses.
						.
				107.Authorization
			 of appropriationsSection 217,
			 as redesignated by section 105 of this Act (relating to authorization of
			 appropriations; 16 U.S.C. 6408), is further amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)In
				GeneralThere are authorized to be appropriated to the Secretary
				of Commerce to carry out this title $30,000,000 for fiscal year 2013,
				$32,000,000 for fiscal year 2014, $34,000,000 for fiscal year 2015, and
				$35,000,000 for fiscal years 2016 and
				2017.
						;
				(2)in subsection (b)
			 by striking $1,000,000 and inserting
			 $2,000,000;
				(3)by striking
			 subsection (c) and inserting the following:
					
						(c)Management and
				PlanningThere is authorized to be appropriated to the
				Administrator $7,000,000 for each of fiscal years 2013 through 2017 to remain
				available until expended—
							(1)to provide grants
				under section 209; and
							(2)to provide grants
				to States to strengthen coral reef and coral reef ecosystem management
				capabilities.
							;
				and
				(4)by striking
			 subsection (d) and inserting the following:
					
						(d)Department of
				the InteriorThere is authorized to be appropriated to the
				Secretary of the Interior to carry out this Act $5,000,000 for each of fiscal
				years 2013 through 2017.
						.
				
				IIUnited States
			 Coral Reef Task Force
			201.United States
			 Coral Reef Task Force
				(a)EstablishmentThere
			 is hereby established the United States Coral Reef Task Force.
				(b)GoalThe goal of the Task Force shall be to
			 lead, coordinate, and strengthen Federal Government actions to better preserve
			 and protect coral reef ecosystems.
				(c)DutiesThe
			 duties of the Task Force shall be—
					(1)to coordinate, in cooperation with State
			 and local government partners, academic partners, and nongovernmental partners
			 if appropriate, activities regarding the mapping, monitoring, research,
			 conservation, mitigation, restoration of coral reefs and coral reef
			 ecosystems;
					(2)to monitor and
			 advise regarding implementation of the policy and Federal agency
			 responsibilities set forth in Executive Order 13089 and the national coral reef
			 action strategy developed under section 203 of the Coral Reef Conservation Act
			 of 2000, as amended by this Act; and
					(3)to work with the
			 Secretary of State and the Administrator of the Agency for International
			 Development, and in coordination with the other members of the Task Force,
			 to—
						(A)assess the United
			 States role in international trade and protection of coral species; and
						(B)encourage
			 implementation of appropriate strategies and actions to promote conservation
			 and sustainable use of coral reef resources worldwide.
						(d)Membership,
			 generallyThe Task Force shall be comprised of—
					(1)the Secretary of
			 Commerce, acting through the Administrator of the National Oceanic and
			 Atmospheric Administration, and the Secretary of the Interior, who shall be
			 co-chairs of the Task Force;
					(2)the Administrator
			 of the Agency of International Development;
					(3)the Secretary of
			 Agriculture;
					(4)the Secretary of
			 Defense;
					(5)the Secretary of
			 the Army, acting through the Corps of Engineers;
					(6)the Secretary of
			 Homeland Security;
					(7)the Attorney
			 General;
					(8)the Secretary of
			 State;
					(9)the Secretary of
			 Transportation;
					(10)the Administrator
			 of the Environmental Protection Agency;
					(11)the Administrator
			 of the National Aeronautics and Space Administration;
					(12)the Director of
			 the National Science Foundation;
					(13)the Governor, or
			 a representative of the Governor, of the Commonwealth of the Northern Mariana
			 Islands;
					(14)the Governor, or
			 a representative of the Governor, of the Commonwealth of Puerto Rico;
					(15)the Governor, or
			 a representative of the Governor, of the State of Florida;
					(16)the Governor, or
			 a representative of the Governor, of the State of Hawaii;
					(17)the Governor, or
			 a representative of the Governor, of the Territory of Guam;
					(18)the Governor, or
			 a representative of the Governor, of the Territory of American Samoa;
			 and
					(19)the Governor, or
			 a representative of the Governor, of the Virgin Islands.
					(e)Nonvoting
			 membersThe President, or a representative of the President, of
			 each of the Freely Associated States of the Federated States of Micronesia, the
			 Republic of the Marshall Islands, and the Republic of Palau may appoint a
			 nonvoting member of the Task Force.
				(f)Responsibilities
			 of Federal agency members
					(1)In
			 generalThe Federal agency members of the Task Force
			 shall—
						(A)identify the
			 actions of their agencies that may affect coral reef ecosystems;
						(B)utilize the
			 programs and authorities of their agencies to protect and enhance the
			 conditions of such ecosystems; and
						(C)assist in the implementation of the
			 National Action Plan to Conserve Coral Reefs, the national coral reef action
			 strategy developed under section 203 of the Coral Reef Conservation Act of
			 2000, as amended by this Act, the local action strategies, and any other
			 coordinated efforts approved by the Task Force.
						(2)Co-chairsIn
			 addition to their responsibilities under paragraph (1), the co-chairs of the
			 Task Force shall administer performance of the functions of the Task Force and
			 facilitate the coordination of the Federal agency members of the Task
			 Force.
					(g)Working
			 groups
					(1)In
			 generalThe co-chairs of the Task Force may establish working
			 groups as necessary to meet the goals and duties of this title. The Task Force
			 may request the co-chairs to establish such a working group.
					(2)Participation by
			 nongovernmental organizationsThe co-chairs may allow a nongovernmental
			 organization or academic institution to participate in such a working
			 group.
					(h)FACAThe
			 Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task
			 Force.
				(i)DefinitionsThe definitions in section 218 of the Coral
			 Reef Conservation Act of 2000, as amended by this Act, shall apply to this
			 section.
				IIIDepartment of
			 the Interior Coral Reef Authorities
			301.Coral reef
			 conservation assistance
				(a)In
			 generalThe Secretary of the Interior may provide technical
			 assistance and, subject to the availability of appropriations, financial
			 assistance for the conservation of coral reefs.
				(b)DefinitionsIn this section each of the terms
			 conservation and coral reef has the meaning that
			 term has under section 218 of the Coral Reef Conservation Act of 2000 (16
			 U.S.C. 6409), amended by this Act.
				302.National coral
			 reef action strategySection
			 203(a) (16 U.S.C. 6402(a)) is amended by inserting and the Secretary of
			 the Interior after the Administrator.
			
